The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      October 01, 2013

                                    No. 04-13-00303-CR

                                 Fredys Antonio VARELA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3463
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER

       Appellant has filed a third motion to extend time to file appellant’s brief. We GRANT
the motion and ORDER appellant to file the brief on or before October 28, 2013. Appellant is
advised that no further extensions will be granted absent written proof of extraordinary
circumstances.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court